—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered July 24, 1997, convicting him of attempted murder in the second degree, burglary in the first degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not prejudiced by the People’s summation, as it addressed the trial testimony and was responsive to the arguments and issues raised by the defense counsel (see, People v Galloway, 54 NY2d 396; People v Russo, 201 AD2d 512, affd 85 NY2d 872; People v Torres, 121 AD2d 663, 664).
The defendant’s remaining contentions do not require reversal. O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.